Citation Nr: 1546107	
Decision Date: 10/30/15    Archive Date: 11/10/15

DOCKET NO.  14-17 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a chronic bilateral hand disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July to October 1985 and active duty from January to July 1991.  She has established veteran status by virtue of the grant of service connection for a disability incurred during ACDUTRA.

This matter comes before the Board of Veterans' Appeals on appeal from an August 2010 rating decision of the Atlanta, Georgia, Department of Veterans Affairs (VA) Regional Office (RO) that in part denied entitlement to service connection for a disability of the hands.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of her claim.  This duty requires VA to make reasonable efforts to obtain records that are relevant to the claim.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2015).

Here, a December 2013 VA examiner indicated she reviewed records that had not been associated with the Veteran's claims file in preparation for the examination.  In the examination report, she referenced VA treatment records that indicate the Veteran had right-hand surgery at the Atlanta VAMC in 2010.  These records do not appear to have been associated with the Veteran's claims file.  They are extremely relevant to the issue on appeal and must be associated with the claims file prior to a decision on the merits.  The December 2013 examiner also referenced a workers' compensation claim filed by the Veteran.  VA is required to obtain these records as well.  See 38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c) (2015).

The duty to assist also requires VA to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013)).  The December 2013 VA examiner's opinion is inadequate for three reasons.  First, the examiner did not address the diagnosis of carpal tunnel syndrome noted in the Veteran's treatment records.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009) (the scope of a claim for service connection includes any disability that may be reasonably encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Second, the examiner indicated her review of medical literature did not reveal any "large numbered, clinically evidence based studies with designated endpoints and broadly accepted medical acknowledgement that De Quervain Tenosynovitis is caused or aggravated by using a cane."  However, there was no comparison of how the repetitive grasping involved in using a cane is different from that of other activities that are commonly known to cause the condition.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion . . . that contributes probative value to a medical opinion.").  Third, the opinion provided on the Disability Benefits Questionnaire was couched in terms of direct service connection, as opposed to secondary service connection as claimed by the Veteran.  VA must obtain clarification.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011) (noting the Board is required to reject an insufficiently detailed medical report).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding records of treatment for a hand disability from the Atlanta VAMC.

2.  Make reasonable efforts to obtain records related to the Veteran's workers' compensation claim.

3.  Schedule the Veteran for a new examination, preferably with an orthopedic specialist, to determine whether she has a current bilateral hand disability, to include De Quervain's tenosynovitis and/or carpal tunnel syndrome that is at least as likely as not proximately due to or aggravated by her use of a cane as the result of her service-connected back disability.

The examiner is advised that aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  .

If aggravation is found, the examiner should state whether there is medical evidence created prior to the aggravation or at any time between the time of aggravation and the current level of disability that shows a base line of the claimed disability prior to aggravation.

The examiner must provide reasons for any opinion provided.  If the examiner cannot provide an opinion without resorting to speculation, he or she should state whether the inability is due to the limits of the examiner's medical knowledge, the limits of medical knowledge in general; or there is missing evidence that would enable the examiner to provide the opinion.

4.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

